Appeal by a self-insured employer from a decision of the State Industrial Board dated and filed March 10, 1944, confirming prior decisions that claimant’s *795accident of January 11, 1941, caused him compensable injuries and disabilities which were consequential upon his accidental injuries which arose out of and in the course of his employment on December 30, 1940. Appellant’s contention that the questioned claim for compensation was determined more than thirty days after hearings thereon were closed is not borne out by the record. The referee who held the hearings at which the oral proofs were submitted left the State’s service prior to any decision and subsequent proceedings were before another referee who made the initial determination, later adopted by the Commissioner and confirmed by the Industrial Board. The record fails to disclose any formal or written order of the Commissioner or the Industrial Board for the continuance before the second referee. Appellant makes complaint of this for the first time on this appeal. The administrative practice or conduct which led to the omission of a formal written order of continuance was not a jurisdictional defect. There was substantial evidence to sustain the finding that the claimant’s injuries and disability on account thereof, which appellant questions, were occasioned by his accident which occurred on January 11, 1941, and that they were causally related to and consequential upon the accidental injuries which arose out of and in the course of his work for the employer-appellant on December 30, 1940, and such findings and the decision thereon are conclusive. (Workmen’s Compensation Law, § 20.) Decision appealed from affirmed, with costs to the State Industrial Board. All concur.